                                        1 LARS T. FULLER (No. 141270)
                                          SAM TAHERIAN (No. 170953)
                                        2 JOYCE K. LAU (No. 267839)
                                          THE FULLER LAW FIRM, PC
                                        3 60 No. Keeble Ave.
                                          San Jose, CA 95126
                                        4 Telephone: (408)295-5595
                                          Facsimile: (408) 295-9852
                                        5

                                        6 Attorneys for Debtor

                                        7

                                        8                              UNITED STATES BANKRUPTCY COURT

                                        9                              NORTHERN DISTRICT OF CALIFORNIA

                                       10                                           SAN JOSE DIVISION

                                       11

                                       12 In re                                                      CASE NO.: 20-50469-SLJ
FULLER LAW FIRM, PC

 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                       13
                      (408) 295-5595




                                            MORDECHAI KOKA                                           RESPONSE TO JEFF AND AMALIA
                                       14                                                            HANNA’S MOTION FOR
                                                           Debtor                                    APPOINTMENT OF A LIQUIDATING
                                       15                                                            TRUSTEE

                                       16
                                                                                                     CHAPTER 11
                                       17

                                       18                                                            Date:    Aug. 3, 2021
                                                                                                     Time:    2:00 PM
                                       19                                                            Ctrm.:   Telephonic or Video Only***
                                                                                                     Judge:   Honorable Stephen Johnson
                                       20

                                       21

                                       22

                                       23          Comes now Debtor in possession Mordechai Koka, and responds to Creditors Jeff Hanna
                                       24
                                            and Amalia Hanna (“The Hannas”) motion to appoint a liquidating trustee as follows.
                                       25

                                       26
                                                   ///
                                       27

                                       28                                                        1
                                                         Response to Jeff and Amalia Hanna’s Motion for Appointment of a Liquidating Trustee
                                   Case: 20-50469        Doc# 196        Filed: 07/20/21       Entered: 07/20/21 17:34:18           Page 1 of 9
                                        1
                                                                                  I.       CASE HISTORY
                                        2
                                                   A.      Green Bay Builders, Inc.
                                        3

                                        4          Pre-petition, debtor was the sole owner of Green Bay Builders, Inc. (“Green Bay”

                                        5 hereinafter), a general contractor. Green Bay designated, as is common and permitted in the

                                        6 construction business, a Responsible Managing Officer (RMO) with a contractor’s license to

                                        7
                                            oversee jobs. In addition to internal sales people, Green Bay contracted with Home Advisors for
                                        8
                                            paid leads. Green Bay grew too fast and the RMO was not sufficiently involved and ran into
                                        9
                                            performance problems with subcontractors. A multitude of change orders resulted in further
                                       10

                                       11 disruptions. Some jobs were not completed. The business failed. Green Bay’s license expired on

                                       12 June 30, 2020. Reactivation of the license will require a new qualifying individual and posting of
FULLER LAW FIRM, PC

 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                       13 a contractor’s bond and proof of workers compensation insurance.
                      (408) 295-5595




                                       14          B.      Debtor’s Properties
                                       15
                                                   At the time of the filing of the petition, Debtor was and remains in the business of
                                       16
                                            operating rental properties. Debtor was the owner of the following properties:
                                       17
                                                   1702 Paru St., Alameda, CA (“Alameda Property”)
                                       18

                                       19                  Value                                                     $1,700,000
                                                           1st Deutsche Bank                        824,544
                                       20                  2nd-Citibank                             150,000
                                                           Gross Equity                                              $725,456
                                       21
                                                   The Alameda Property was listed for sale. After price reductions, it went under contract for
                                       22

                                       23 $1,650,000. The transaction just fell through, apparently because of the buyer’s concerns of the

                                       24 problematic upstairs tenant.. Debtor’s agent has two other prospective buyers. It is anticipated

                                       25 that the Alameda Property may go under contract again within a week.

                                       26

                                       27

                                       28                                                       2
                                                        Response to Jeff and Amalia Hanna’s Motion for Appointment of a Liquidating Trustee
                                   Case: 20-50469        Doc# 196       Filed: 07/20/21       Entered: 07/20/21 17:34:18           Page 2 of 9
                                        1          858 Acalanes Rd., Lafayette, CA (“Lafayette Property”)

                                        2                  Value                                                      1,500,000
                                                           1st – Mr. Cooper                          965,096
                                        3
                                                           Gross Equity                                               $534,904
                                        4

                                        5          The Lafayette Property consists of a house and two accessory dwelling units (ADU’s).
                                        6 The two ADUs are now occupied by Debtor’s adult children. Debtor’s children have agreed to

                                        7
                                            start paying $3,500/month in rent. Debtor vacated the house a few weeks before the petition date,
                                        8
                                            but has now returned to live in the Lafayette house.
                                        9

                                       10

                                       11          3190 Vicky Lane, Napa, CA (“Napa Property)

                                                           Value                                                      $790,000
FULLER LAW FIRM, PC




                                       12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                                           1st- FCI Lender Services, Inc. $528,000
                                       13                  Gross Equity                                               $262,000
                      (408) 295-5595




                                       14          The Napa Property has sold. The net proceeds of sale were $198,502. These sums were
                                       15
                                            reduced by fees to Farsad Law Office, P.C., a payment of $50,000 to the Gardners, and a $30,000
                                       16
                                            retainer to The Fuller Law Firm, P.C. , all as approved by the Court.
                                       17

                                       18

                                       19          C.      The Gardners’ Stipulation

                                       20          The Gardners signed an agreement with Green Bay Builders for remodeling of their

                                       21 residence at 442 Fulton Court, Santa Clara, CA (“Gardner Residence”). The Gardners terminated

                                       22 Green Bay Builders, Inc. for, among other things, failure to complete the remodel work.

                                       23
                                                   After filing an adversary proceeding, the Gardners and Debtor, through his former counsel,
                                       24
                                            entered into a stipulation which provided for, in the event of default (failure to timely sell the
                                       25
                                            Alameda Property), a $1,335,810.91 allowed claim in the herein case. Debtor did not timely sell
                                       26

                                       27 the Alameda Property, triggering the default.

                                       28                                                        3
                                                         Response to Jeff and Amalia Hanna’s Motion for Appointment of a Liquidating Trustee
                                   Case: 20-50469         Doc# 196       Filed: 07/20/21       Entered: 07/20/21 17:34:18           Page 3 of 9
                                        1
                                                   D.        The Hanna and Morgan Claims
                                        2
                                                   Similar to the Gardners, Green Bay performed remodeling services for Jeff and Amalia
                                        3

                                        4 Hanna (“The Hannas) and Thanh-Tam Morgan and Daniel Morgan (“The Morgans”). However,

                                        5 Debtor did not personally guarantee these contracts nor was the corporate veil ever pierced. Green

                                        6 Bay contends that the Hanna project was completed. The Hannas disagree.

                                        7
                                                   E.        The Plans
                                        8
                                                   When Debtor failed to timely sell the Alameda Property, The Gardners filed a Combined
                                        9
                                            Plan and Disclosure Statement dated April 16, 2021.
                                       10

                                       11          When The Fuller Law Firm, P.C. substituted into this case, it re-designated the case as a

                                       12 Subchapter V Plan and promptly filed a Plan of Reorganization for Small Business Debtor under
FULLER LAW FIRM, PC

 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                       13 Subchapter V dated May 12, 2021. The Court ruled that certain debt that Debtor re-designated as
                      (408) 295-5595




                                       14 contingent (as of the filing date) was not contingent and therefore Debtor did not qualify for

                                       15
                                            Subchapter V.
                                       16
                                                   Debtor and the Gardners have now corroborated in proposing a Joint Plan. The Joint Plan
                                       17
                                            proposes that the Alameda Property be sold and that the net proceeds of sale of the Alameda
                                       18

                                       19 Property and the Napa Property be distributed for administrative costs and to general unsecured

                                       20 creditors. As Debtor’s Subchapter V Plan, the Joint Plan proposes that Debtor take out a new

                                       21 junior loan on his residence in an amount sufficient to cure the pre-petition and post-petition

                                       22
                                            arrears on the 1st loan on the Lafayette Property.1 Debtor is starting work earning $15,000/month.
                                       23
                                            Further, Debtor’s children have agreed to commence payment of rent of $3,500/month. Debtor
                                       24
                                            has some backup financial assistance from family members. Hence, Debtor contends that the Joint
                                       25

                                       26
                                                   1
                                       27              A hearing on Debtor’s motion to incur debt is set for Aug. 17, 2021.

                                       28                                                         4
                                                          Response to Jeff and Amalia Hanna’s Motion for Appointment of a Liquidating Trustee
                                   Case: 20-50469          Doc# 196       Filed: 07/20/21       Entered: 07/20/21 17:34:18           Page 4 of 9
                                        1 Plan is feasible. The liquidation analysis demonstrates that Creditors would receive more than in a

                                        2 Chapter 7 liquidation.

                                        3

                                        4

                                        5                                        II.      LEGAL ANALYSIS

                                        6

                                        7          Section 1104 provides in pertinent part:

                                        8                  At any time before the confirmation of a plan, on a request of a
                                                           party in interest or the United States Trustee, after notice and
                                        9                  hearing, the court shall order the appointment of a trustee if such
                                                           appointment is in the interest of creditors or if grounds exist to
                                       10                  convert or dismiss under section 1112, but the court determines
                                                           that the appointment of a trustee is in the best interest of creditors
                                       11                  and the estate.
FULLER LAW FIRM, PC




                                       12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                       13 A.       There is insufficient Cause
                      (408) 295-5595




                                       14          The Hannas cite the following as cause:

                                       15 1.       Pre-petition settlement of claim for $80,000

                                       16          The Hannas assert that Debtor has been less than honest in dealing with them because he

                                       17 agreed to settle their dispute pre-petition for $80,000 but later listed the claim as disputed, then

                                       18 changed course and listed the claim at a greater amount. Neither pre-petition attempts to settle nor

                                       19
                                            entering into a stipulation to pay a greater amount constitute dishonesty. If anything, such
                                       20
                                            stipulation benefitted the Hannas and is a demonstration of good faith.
                                       21

                                       22 2.       Manipulating of Schedules
                                       23          After re-designating of the case to Subchapter V, amended schedules were filed which
                                       24
                                            listed various corporate obligations as contingent. The amendment clearly stated that the schedules
                                       25
                                            were “as of the petition date”. The Court ruled that notwithstanding the fact that debtor did not
                                       26
                                            personally guarantee the debts listed as contingent, the debts were in fact not contingent counting
                                       27

                                       28                                                        5
                                                         Response to Jeff and Amalia Hanna’s Motion for Appointment of a Liquidating Trustee
                                   Case: 20-50469         Doc# 196       Filed: 07/20/21       Entered: 07/20/21 17:34:18           Page 5 of 9
                                        1 towards the debt limits. Because the increased Subchapter V debt limits were not effective until

                                        2 just after the petition date, the Court ruled that debtor did not qualify for Subchapter V.

                                        3
                                                   This was not an attempt at manipulating schedules. The rationale behind labelling each
                                        4
                                            category of debt as contingent was clearly explained, not simply re-categorized and swept under
                                        5
                                            the rug.
                                        6

                                        7
                                            3.     Delay in Liquidating assets
                                        8          Debtor agreed to sell the Alameda Property. All of the equity in the Alameda Property
                                        9
                                            belongs to general unsecured creditors. Debtor delayed in the listing of the Alameda Property so
                                       10
                                            that he could make minor repairs and paint the Property so as to maximize the sales price. Further,
                                       11
                                            he listed the Property, relying on the advice of a Realtor, which in hind sight proved to be at too
FULLER LAW FIRM, PC




                                       12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                                          2
                                       13 high of a price. How is expending your own time to make repairs and seeking to maximize the
                      (408) 295-5595




                                       14 proceeds of sale, all to the detriment of one’s personal interest, dishonesty? Debtor would have

                                       15 been far better off to simply fire sell the Property, reap the personal benefits of the stipulation with

                                       16
                                            the Gardners, and to move forward to propose a plan knowing the liquidation value of the asset. If
                                       17
                                            anything, these acts are in furtherance of his fiduciary duties.
                                       18

                                       19 4.       Delay in proposing a Plan
                                       20          Admittedly, Debtor did not forthwith propose a plan. Perhaps prior counsel was waiting
                                       21 for the sale of the Alameda Property. But delay in the filing of a plan is not that uncommon. Had

                                       22
                                            the Court been concerned with such delay, it would have set a deadline to file a plan or to confirm
                                       23
                                            a plan. It did not. Whatever the reason for delay by prior counsel, once The Fuller Law Firm, P.C.
                                       24

                                       25
                                                   2
                                                   It appears that the property failed to sell because the rents are below market, Alameda has
                                       26
                                          rent control, the upstairs tenant drives away prospective purchasers and the Property is a “White
                                       27 elephant”  in the neighborhood.

                                       28                                                        6
                                                         Response to Jeff and Amalia Hanna’s Motion for Appointment of a Liquidating Trustee
                                   Case: 20-50469         Doc# 196       Filed: 07/20/21       Entered: 07/20/21 17:34:18           Page 6 of 9
                                        1 substituted into the case, a plan was proposed immediately.

                                        2
                                            5.     Failure to Charge Children Rent
                                        3
                                                   Though Debtor vacated the Lafayette Property shortly before the filing of the petition
                                        4

                                        5 fearing it would be lost in foreclosure, it was, and again is, his residence. He resides there with his

                                        6 children. It is not uncustomary for parents not to charge rent to their cohabitating adult children.

                                        7

                                        8 B.       Allowing the Joint Plan to Proceed is in the Best Interest of Creditors
                                        9          The liquidation analysis set forth in the Joint Plan demonstrates that in liquidation, general
                                       10
                                            unsecured creditors would be paid 28.38% of their allowed claim. Yet the Joint Plan proposes to
                                       11
                                            pay general unsecured creditors 40.66% of their allowed claim. Chapter 7 Trustee fees are
FULLER LAW FIRM, PC




                                       12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                            estimated at $126,705. Further, extensive litigation costs would be expended.
                                       13
                      (408) 295-5595




                                       14          In the Joint Plan, the argument of the general unsecured creditors that Debtor is a “bad

                                       15 guy” not to be trusted becomes moot. The general unsecured creditors will be paid all that they are

                                       16 due on the Effective Date from the proceeds of sale of the Napa Property (which proceeds are now

                                       17
                                            securely held in trust) and from the sale of the Alameda Property. On closing, the proceeds of
                                       18
                                            sale of The Alameda Property would be transferred to Debtor’s Attorney’s IOLTA account, not
                                       19
                                            Debtor’s DIP account, held on behalf of creditors until confirmation or other order of the court.
                                       20
                                                   As Movant points out in their motion, the Court must balance the benefits derived from the
                                       21

                                       22 appointment of a trustee against the cost of the appointment. In re Euro-American Lodging Corp.,

                                       23 365 B.R. 421,427 (Bankr. S.D.N.Y. 2007). Here, appointment of a Trustee will result in a needless

                                       24 expenditure of estate funds. The Gardners, who are the primary general unsecured creditors, are to

                                       25
                                            receive 82% of the general unsecured “pot” (The Gardners claim is $1,285,810.91 and the general
                                       26
                                            unsecured pot is $1,567,672.28). The Gardners agree that appointment of a Trustee is not in the
                                       27
                                            best interest of creditors or themselves.
                                       28                                                        7
                                                         Response to Jeff and Amalia Hanna’s Motion for Appointment of a Liquidating Trustee
                                   Case: 20-50469         Doc# 196       Filed: 07/20/21       Entered: 07/20/21 17:34:18           Page 7 of 9
                                        1          The Hannas, on the other hand, will enjoy only 5.1% of the general unsecured “pot”. Even

                                        2 if the Court were to find cause, the Gardners interests far outweigh the Hannas interests,

                                        3
                                            suggesting that the Court should be deferential to the Gardners’ perspective.
                                        4
                                            C.     The Motion is Ambiguous
                                        5
                                                   Hanna’s motion calls for the appointment of a Chapter 11 “Liquidating Trustee”. The term
                                        6
                                            “Liquidating Trustee” is not a defined term under 11 U.S.C. §101. Are the Hannas seeking to
                                        7

                                        8 appoint a Chapter 11 Trustee and take away the Trustee’s discretion to propose a plan that does

                                        9 anything other than liquidate all assets? Or is the intent to create a liquidating trust as part of a

                                       10 Chapter 11 plan and the “Liquidating Trustee” would only be in charge of liquidating the trust? If

                                       11
                                            the latter is the case, who is to draft the liquidating trust agreement, which presently does not exist,
FULLER LAW FIRM, PC




                                       12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                            which would dictate the Trustee’s authority and responsibility?
                                       13
                      (408) 295-5595




                                       14 D.       Notice is Improper
                                       15
                                                   Section 1104 contemplates the Court, if it finds cause and if grounds exist to convert or
                                       16

                                       17 dismiss, to consider the appointment of a Chapter 11 Trustee. Rule 2004(a)(4) provides that a

                                       18 hearing on the dismissal or conversion of a case requires notice to all creditors. Here, the Hannas

                                       19 only noticed ECF participants. All the general unsecured creditors that do not have notice of the

                                       20 Hanna’s motion are not even afforded the opportunity to consider whether the appointment of a

                                       21
                                            Chapter 11 liquidating trustee is in their interest. They are prejudiced.
                                       22

                                       23

                                       24          ///
                                       25

                                       26          ///
                                       27

                                       28                                                        8
                                                         Response to Jeff and Amalia Hanna’s Motion for Appointment of a Liquidating Trustee
                                   Case: 20-50469         Doc# 196       Filed: 07/20/21       Entered: 07/20/21 17:34:18           Page 8 of 9
                                        1
                                                                                   III.     CONCLUSION
                                        2

                                        3          Debtor denies that cause exists to appoint a Chapter 11 Trustee, especially a “Liquidating

                                        4 Trustee”. Debtor, to his personal detriment, sought to maximize the proceeds of sale of the

                                        5
                                            Alameda Property, all to the benefit of the estate. Mudslinging aside, this demonstrates good
                                        6
                                            faith, not dishonesty. Here, the Gardners, who enjoy the distributions of 82% of the general
                                        7
                                            unsecured “pot” do not want to have a “Liquidating Trustee” appointed. The Gardners are
                                        8
                                            vigilantly and competently represented by counsel that will safeguard not only the Gardners
                                        9

                                       10 interest but the shared interest of general unsecured creditors in a Joint Plan. The best outcome

                                       11 here is to allow the Joint Plan to proceed towards confirmation.
FULLER LAW FIRM, PC




                                       12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                       13
                      (408) 295-5595




                                                   Dated: July 20, 2021
                                       14

                                       15
                                                                                   THE FULLER LAW FIRM, P.C.
                                       16

                                       17
                                                                                   /s/ Lars T. Fuller_____________
                                       18                                          By: LARS T. FULLER, ESQ.
                                                                                   Attorneys for Mordechai Koka
                                       19                                          Debtor
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28                                                       9
                                                        Response to Jeff and Amalia Hanna’s Motion for Appointment of a Liquidating Trustee
                                   Case: 20-50469        Doc# 196       Filed: 07/20/21       Entered: 07/20/21 17:34:18           Page 9 of 9
